HOOD, Judge.
Plaintiff, Sol Johnson, appealed from a judgment rendered by the trial court dismissing this suit at his costs. The appellant has never filed a brief in this court, and he did not appear on the date the case was scheduled for argument and submission. No explanation has been given for his failure to appear.
Under those circumstances, this court may consider the appeal as having been abandoned, and it may dismiss the appeal. See Uniform Rules, Courts of Appeal, Rule VII, Section 5(b), 8 LSA-R.S., page 392.
The appeal taken in this suit by plaintiff, Sol Johnson, thus is dismissed at his costs.
Appeal dismissed.